United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Caspian, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1105
Issued: October 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2014 appellant filed a timely appeal from a March 31, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right hand and thumb condition causally
related to factors of her federal employment.
FACTUAL HISTORY
On March 21, 2013 appellant, then a 57-year-old postmaster, filed an occupational
disease claim alleging that she sustained tenosynovitis causally related to factors of her federal
employment. She did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated April 15, 2013, OWCP requested that appellant submit additional factual
and medical information, including a detailed report from her attending physician addressing the
causal relationship between any diagnosed condition and her work duties.
In a report dated February 20, 2012, received by OWCP on May 10, 2013, a physician
evaluated appellant for a sore throat, cough and pain in her right thumb.2 The physician
diagnosed right thumb pain and referred her for occupational therapy and diagnostic studies.
On March 29, 2012 a physician diagnosed tenosynovitis and noted that appellant’s right
thumb pain was not improving with therapy. The report did not contain a signature.
In a report dated October 8, 2012, Dr. Harold Steven Cline, a Board-certified orthopedic
surgeon, noted that appellant experienced “daily discomfort in her job due to repeated gripping
and heavy use of her hands.” He related that x-rays revealed “mild basilar joint arthritis with the
saddle intact and no significant subluxation of the right carpometacarpal [CMC] joint.”
Dr. Cline treated appellant with an injection.
On March 12, 2013 Dr. Michael Veale, a Board-certified orthopedic surgeon, reviewed
appellant’s history of pain beginning more than a year ago without any definite injury. He
stated, “She is a postmaster working in a large office independently up to six hours per day.
[Appellant’s] work requires a lot of repetitive overuse and this seems to have resulted in pain at
the base of the thumb.” Dr. Veale diagnosed CMC joint arthrosis and intermittent ecchymosis of
the dorsum of the right thumb possibly indicating a vascular injury. He recommended against
surgery at this time. Dr. Veale further recommended that appellant reduce her repetitive
activities as it aggravated her condition.
In a statement dated March 21, 2013, appellant advised management at the employing
establishment that she sustained pain and swelling in her right thumb as a result of sorting mail
into boxes. She explained that she folded large envelopes, magazines and flats with her right
hand and placed it in the boxes using a pinching motion. Appellant additionally used her thumb
to scan packages.
By decision dated September 27, 2013, OWCP denied appellant’s claim after finding that
the medical evidence was insufficient to establish that she sustained a diagnosed condition due to
the identified work factors.
On October 4, 2013 Dr. Veale diagnosed joint arthrosis of the CMC joint of the thumb.
He related that appellant’s job duties as a postmaster required “a lot of repetitive activities that
have resulted in the development of degenerative arthrosis as well as ongoing pain. I do feel that
this is a work compensable condition.”
On October 9, 2013 appellant requested a review of the written record by an OWCP
hearing representative. In a decision dated March 31, 2014, the hearing representative affirmed
the September 27, 2013 decision. She determined that Dr. Veale’s report was insufficiently
rationalized to establish causal relationship.
2

The name of the physician is not legible.

2

On appeal, appellant contends that her physicians found that her right hand condition was
due to repetitive activities. She notes that it appears that in the March 31, 2014 decision,
OWCP’s hearing representative reviewed a claim for a male with a right shoulder condition and
medical evidence from a physician not associated with her case. Appellant describes her
difficulty performing activities with her condition and asserts that OWCP should have asked and
paid for additional medical information if it required more before accepting her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,9 must be one of reasonable medical certainty10 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.11

3

Supra note 1.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
Appellant attributed her right thumb condition to her work sorting and folding mail,
scanning packages and placing mail in boxes using a pinching motion. OWCP accepted the
occurrence of the claimed employment factors. The issue, therefore, is whether the medical
evidence establishes a causal relationship between the claimed conditions and the identified
employment factors.
In a report dated February 20, 2012, a physician diagnosed right thumb pain. On
March 29, 2012 a physician diagnosed tenosynovitis. The reports either contained an illegible
signature or no signature at all. As the authors of the reports could not readily be identified as
physicians, the reports are of no probative value and are insufficient to establish appellant’s
claim.12
On October 8, 2012 Dr. Cline described appellant’s “daily discomfort in her job due to
repeated gripping and heavy use of her hands.” He diagnosed right thumb basilar joint arthritis
and found that she should not perform any heavy lifting or gripping with her right upper
extremity. Again, however, while Dr. Cline noted that appellant experienced right thumb
symptoms at work, he did not directly attribute the basilar joint arthritis to her work duties. As
he did not address causation, his report is of little probative value on the issue of causal
relationship.13 Additionally, the fact that a disease or condition manifests itself during a period
of employment does not raise an inference of causal relationship between the condition and the
employment.14
In a report dated March 12, 2013, Dr. Veale reviewed appellant’s history of pain
beginning a year ago without a distinct injury. He noted that she performed repetitive work
duties that “seem[ed] to have resulted in pain at the base of the thumb.” Dr. Veale diagnosed
right thumb arthrosis at the CMC joint and intermittent ecchymosis of the dorsum of the thumb.
He recommended that appellant avoid repetitive overuse of the thumb. Dr. Veale’s finding,
however, that her work “seemed” to cause thumb pain is couched in speculative terms and thus
of little probative value.15 Further, he did not directly address the cause of appellant’s CMC joint
athrosis and intermittent ecchymosis; consequently, his opinion is insufficient to meet her burden
of proof.
On October 4, 2013 Dr. Veale related that appellant’s job duties as a postmaster required
repetitive motion and caused pain and degenerative arthrosis. He opined that her condition was
compensable. Dr. Veale did not, however, provide any rationale for his opinion other than to
note that appellant engaged in repetitive work duties. A physician’s opinion must be expressed
12

See Merton J. Sills, 39 ECAB 572 (1988).

13

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

14

See D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

15

See Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship
need not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty).

4

in terms of a reasonable degree of medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors.16 As Dr. Veale did not adequately explain why appellant’s work duties
caused or aggravated her neck condition, his opinion is of diminished probative value.
On appeal, appellant argues that her physicians attributed her right hand condition to her
repetitive work duties. As discussed, however, she has the burden to submit rationalized medical
evidence showing a diagnosed condition causally related to the identified work factors.17
Appellant did not submit such evidence and thus failed to meet her burden of proof.
Appellant further maintains that OWCP should have requested additional medical
evidence. OWCP, however, sent her an April 15, 2013 letter advising her of the medical
evidence necessary to establish her claim; it is her burden of proof to establish a prima facie
case.
Appellant alleges that OWCP’s hearing representative reviewed medical evidence from
another claim. The hearing representative, however, was referencing the facts and law from a
Board case that she found was similar to the instant case rather than reviewing evidence from
another file to adjudicate appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a right hand and
thumb condition causally related to factors of her federal employment.

16

See S.D., 58 ECAB 713 (2007).

17

See E.A., 58 ECAB 677 (2007); V.W., 58 ECAB 428 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

